DETAILED ACTION
Claims 1-20 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pump element 12;” (fig 1A and 1B indicated different parts of the pump are element 12, it is unclear what applicant intends to indicate is element 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant recites “fan” within the specification. The term fan is commonly used to describe an impeller which pumps a gas. However applicant’s fan is an impeller used to move liquid, and is therefore not primarily a gas impeller. Examiner recommends changing the term “fan” to “impeller” in order to conform to conventional use.
Claim Objections
Claims 1, 4, 13-15 objected to because of the following informalities.
Claim 1, 13-15 recites “fan” however a fan is an impeller used to move gas and not used to move liquid. Applicant’s “fan” is not primarily a gas impeller. Examiner recommends changing the term “a fan” to “an impeller” in order to conform with conventional use.
Clam 1, 4, 15 use additional dashes and bullet markers that are formatting marks and do not appear to add any meaning to the claim. These marks could cause confusion if mistaken for grammatical marks. The marks should be removed.
Claim 14 includes a repeating “the the[.]”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pump element” in claims 1, 14, and 15; “displacing elements” in claims 10, 11, and 19
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” (or generic placeholder “elements”) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “displacing elements” in claims 10, 11, and 19. In each case, the claims refer to “a slide plate, wheels, or carrying loops” which provides sufficient structure to perform the recited function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 13, and 15 recites “a pump element.”  Page 1 of the specification discloses only that “a pump element is arranged “in which or on which” a pump housing. Page 1 also indicates “a pump element is provided with a fan.” Page 2 and 5 indicates the pump element is usually bearing-mounted on a side”. Page 6 indicates the pump element includes a fan. None of these passages clearly indicate to a person of ordinary skill in the art, which component of the pump is being referred to. Furthermore, Figures 1A and 1B show a label for pump element 12; however, it is unclear where the label is pointing, such that a person of ordinary skill in the art would not be able to determine which part is being referred to. Since applicant has not reasonably conveyed to a person of ordinary skill in the art what “pump element 12” describes, claims 1, 13, and 15 are rejected for lack of written description as to said pump element. Dependent claims 2-12, 14, 16-20 are also rejected as dependent on rejected claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 13, and 15 recite “a pump element”. “A pump element” does not have adequate written description, such that it is unclear what are intended as the limits of the claim. Therefore claims 1, 13, and15 are rejected for indefiniteness, and claims 2-12, 14, and 16-20 are rejected as dependent on the rejected claims.
Claim 2 recites “pump housing is provided with one or more forms generating upward force.” The specification, page 3, recites “The form can here be adapted to the conditions in which the pump according to the invention is utilized and/or to specifications of the pump itself, including dimensions. weight and capacity.“ Based upon this passage it appears that applicant is referring to different dimensions or shapes of the pump housing.  It is unclear from the specification or context whether the limitation is referring to a shape of the pump housing, wherein the shape itself provides buoyant force (like a ship’s hull), or whether the limitation is referring to a subcomponent buoyant structure such as a foam float. Since it is unclear what applicant intends as the limits of their claim, claim 2 is rejected for indefiniteness. Claims 16-20 are also rejected based upon their dependency. For the limited purpose of examination, the forms will be interpreted as foam floats. 
Claim 15 recites “a method for pumping a liquid” and “a pump system for pumping a liquid.” It is unclear whether “a liquid” refers to the same or different liquids in each case. Therefore claim 15 is rejected for indefiniteness. For the limited purpose of examination, they will be interpreted as the same.
Claim 11 recites the term "close to," it is a relative term which renders the claim indefinite.  The term "close to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-12, 14-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovestead (US 7,022,223).
Regarding claim 1, Lovestead discloses a floating pump (pump 32, c 3 l 10-20) for pumping a liquid (pond contents,  implicitly water, c 1 l 13), comprising: a pump housing (float body base 12 and float body 14, c 3 l 27); and a pump element (pump 32) arranged in or on the housing and provided with a fan (impeller, c 3 l 18), and operatively connected to a drive (pump 32 is depicting with an electric power chord 37 which implies the pump 32 includes an electric drive motor, c 3 l 15-17), wherein the pump housing is configured to keep the floating pump substantially wholly floating (the pump floats due to foam 56 which is a part of the float body 14, fig 1, c 3 l 49-51). 
Regarding claim 2, Lovestead discloses the floating pump as claimed in claim 1, wherein the pump housing is provided with one or more forms generating upward force during use (the foam inherently has a shape or form, the pump floats due to foam 56 which is a part of the float body 14, fig 1, c 3 l 49-51). 
Regarding claim 3, Lovestead discloses the floating pump as claimed in claim 1, wherein the pump housing comprises an upper housing part (float body 14) and a lower housing part (float body base 12). 
Regarding claim 4, Lovestead discloses the floating pump as claimed in claim 1, wherein the upper housing part is provided with a first pump housing part (fig 12, upper housing cover 514, c 5 l 16) and a second floater part (floatation material 556, 557, c 5 l 26-27). 
Regarding claim 5, Lovestead discloses the floating pump as claimed in claim 4, wherein the second floater part is removably connectable to the other part or parts of the pump housing (floatation material 556, 557 are attached with threaded rod assemblies 558, 560, c 5 l 31-35). 
Regarding claim 6, Lovestead discloses the floating pump as claimed in claim 1, wherein at least a part of the pump housing is provided with a sandwich structure (upper and lower housing 514 and 512 are held together and sandwich the floatation members 556, 557 between them, c 5 l 31-35) configured to provide rigidity to the pump housing. 
Regarding claim 9, Lovestead discloses the floating pump as claimed in claim 1, further comprising a removable suction flange (filter apparatus 100, c 4 l 10). 
Regarding claim 10, Lovestead discloses the floating pump as claimed in claim 1, wherein the pump housing is configured to mount thereon or fasten thereto displacing elements comprising one or more of a slide plate, wheels or carrying loops (fig 12, skimmer 510 has carrying handles 584, 586, c 5 l 44-46). 
Regarding claim 11, Lovestead discloses the floating pump as claimed in claim 10, wherein the displacing elements are secured on the pump housing close to a fastening between individual housing parts (fig 12a, handles attach to the pump housing 512, 514 and are depicted as penetrating both the upper and lower housing; since the handles are a fasting object between the two housing, it is “close” to the fastening point). 
Regarding claim 12, Lovestead discloses the floating pump as claimed in claim 1, wherein the pump housing is provided with a bumper arranged substantially all the way around the pump housing (fig 2 depicts a ring surrounding the body of the skimmer 10, this depicted ring would be hit prior to other parts of the skimmer and would thereby constitute a bumper; inherently, the outer surface of the object will be the first object to be struck and would thereby fit the function of a bumper). 
Regarding claim 14, Lovestead discloses a pump system (pump 32, c 3 l 10-20) comprising a floating pump (pump 32, c 3 l 10-20) for pumping a liquid (pond contents, ie. water, c 1 l 13), the pump comprising: a pump housing (float body base 12 and float body 14, c 3 l 27); and a pump element (pump 32) arranged in or on the housing and provided with a fan (impeller, c 3 l 18), and operatively connected to a drive (pump 32 is depicting with an electric power chord 37 which implies the pump 32 includes an electric drive motor, c 3 l 15-17), wherein the pump housing is configured to keep the floating pump substantially wholly floating (the pump floats due to foam 56 which is a part of the float body 14, fig 1, c 3 l 49-51). 

Process claims will be examined under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
Regarding claim 15, Lovestead discloses a method for pumping a liquid (pond contents, ie. water, c 1 l 13), comprising: providing a floating pump (pump 32, c 3 l 10-20) in a pump system (id.) for pumping a liquid (supra.), the pump comprising: a pump housing (float body base 12 and float body 14, c 3 l 27); and a pump element (pump 32) arranged in or on the housing and provided with a fan (impeller, c 3 l 18), and operatively connected to a drive (pump 32 is depicting with an electric power chord 37 which implies the pump 32 includes an electric drive motor, c 3 l 15-17), wherein the pump housing is configured to keep the floating pump substantially wholly floating (the pump floats due to foam 56 which is a part of the float body 14, fig 1, c 3 l 49-51); connecting the pump system; and pumping the liquid. 
Regarding claim 16, Lovestead discloses the floating pump as claimed in claim 2, wherein the pump housing comprises an upper housing part (float body 14) and a lower housing part (float body base 12). 
Regarding claim 17, Lovestead discloses the floating pump as claimed in claim 16, wherein the upper housing part is provided with a first pump housing part (fig 12, upper housing cover 514, c 5 l 16) and a second floater part (floatation material 556, 557, c 5 l 26-27), wherein the second floater part is removably connectable to the other part or parts of the pump housing (floatation material 556, 557 are attached with threaded rod assemblies 558, 560, c 5 l 31-35). 
Regarding claim 19, Lovestead discloses the floating pump as claimed in claim 17, wherein the pump housing is configured to mount thereon or fasten thereto displacing elements comprising one or more of a slide plate, wheels or carrying loops (fig 12, skimmer 510 has carrying handles 584, 586, c 5 l 44-46). 
Regarding claim 20, Lovestead discloses the floating pump as claimed in claim 19, wherein the pump housing is provided with a bumper arranged substantially all the way around the pump housing (fig 2 depicts a ring surrounding the body of the skimmer 10, this depicted ring would be hit prior to other parts of the skimmer and would thereby constitute a bumper; inherently, the outer surface of the object will be the first object to be struck and would thereby fit the function of a bumper).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lovestead as evidenced by Gasser (US 2012/0148408).
Regarding claim 7, Lovestead discloses the floating pump as claimed in claim 6, wherein the sandwich structure comprises a foam material (floatation member 556, 557 made of polyurethane foam, c 5 l 25-27). Lovestead does not explicitly disclose a fiber material. Nevertheless, Lovestead discloses the floating pump comprising ABS plastic (skimmer 10, formed of ABS plastic, c 3 l 45-46); ABS plastic is known in the art to commonly be mixed with glass fiber in order to increase strength of the ABS material as evidenced by Gasser (par 0059). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select a known material based on its suitability for its intended use (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In this case, it would have been obvious to a person of ordinary skill in the art to select a glass fiber reinforced ABS plastic rather than a non-glass reinforced ABS plastic for the skimmer of Lovestead, in order to increase the strength and durability of the pump body in line with its suitability as a higher strength pump material.
Regarding claim 8, Lovestead discloses the floating pump as claimed in claim 7, wherein the fibre material comprises at least one of glass fibres and carbon fibres (ABS plastic with glass fibers as explained in claim 7). 
Regarding claim 18, Lovestead discloses the floating pump as claimed in claim 17, wherein at least a part of the pump housing is provided with a sandwich structure (upper and lower housing 514 and 512 are held together and sandwich the floatation members 556, 557 between them, c 5 l 31-35) configured to provide rigidity to the pump housing, and wherein the sandwich structure comprises a foam material (floatation member 556, 557 made of polyurethane foam, c 5 l 25-27). Lovestead does not explicitly disclose a fiber material. Nevertheless, Lovestead discloses the floating pump comprising ABS plastic (skimmer 10, formed of ABS plastic, c 3 l 45-46); ABS plastic is known in the art to commonly be mixed with glass fiber in order to increase strength of the ABS material as evidenced by Gasser (par 0059). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select a known material based on its suitability for its intended use (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). In this case, it would have been obvious to a person of ordinary skill in the art to select a glass fiber reinforced ABS plastic rather than a non-glass reinforced ABS plastic for the skimmer of Lovestead, in order to increase the strength and durability of the pump body in line with its suitability as a higher strength pump material.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lovestead in view of Gasser.
Regarding claim 13, Lovestead discloses the floating pump as claimed in claim 1. Lovestead does not disclose wherein the fan is provided substantially from a plastic material. Gasser teaches a pump impeller made from a plastic material (fan blades made of ABS or ABS blend, par 0050). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to manufacture the impeller of Lovestead (Lovestead, chopping or grinding impeller, c 3 l 55-60) with plastic as taught by Gasser in or der to operate substantially lubricant free as well as being durable and quiet in operation (Gasser, par 0050).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chmela (US 3,619,075), Stanfield (US 3,598,501), Moore (US 3,556,685), Morrison (US 3,461,807) all disclose floating pumps with floating components built into the main casing of the pump, which is relevant to the inventive concept of applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY S LEE/Examiner, Art Unit 3746              

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746